PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 10730758 
Issue Date:  08/04/2020
Appl No.: 15/575,624
Filed: 20 Nov 2017
For:  EFFICIENT METHOD FOR DECONTAMINATING WASTE GASES AND WASTE WATER CONTAINING CYANIDE IN A METHOD FOR PRODUCING ALKALI METAL CYANIDES
::::::::


DECISION GRANTING PETITION
37 CFR 1.324




This is a decision on the petition filed 03/11/2021 to correct inventorship under 37 CFR 1.324.

The petition is granted.

The patented file is being forwarded to Certificates of Correction Branch for issuance of a certificate naming only the actual inventor or inventors.

/STANLEY S SILVERMAN/Supervisory Patent Examiner, Art Unit 1736                                                                                                                                                                                                                                                                                                                                                                                                              


Gerald T. Bodner
BODNER & O''ROURKE, LLP
425 BROADHOLLOW ROAD, SUITE 120
MELVILLE, 11747